Citation Nr: 0126288	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to eligibility for Dependents' Educational 
Assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1952 through March 1956 and from January 1958 
through June 1974.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's claims as listed on the title page; the appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal of this rating decision.

The veteran did not file a claim during his lifetime.  The 
first and only claims filed were those currently on appeal, 
filed by the veteran's widow.  The appellant has made a claim 
for benefits under 38 U.S.C. § 1318, although the veteran was 
not rated totally disabled for the statutory period.  The 
Board has imposed a temporary stay on the adjudication of 
these claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095,-7096,-
7098 (Fed. Cir. Aug. 16, 2001).  In that decision, the 
Federal Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations 
-- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.

Pending the Board's decisions on the issues of entitlement to 
service connection for the veteran's death and entitlement to 
DIC under the provisions of 38 U.S.C. § 1318, consideration 
of entitlement to Chapter 35 educational assistance is 
deferred.


REMAND

The veteran's certificate of death reflects that he died in 
August 1997 of metastatic melanoma to the thalamus.  The 
appellant, the surviving spouse of the veteran, contends that 
service connection is warranted for the cause of the 
veteran's death.  Specifically, she argues that the veteran 
initially developed melanoma as a result to his exposure to 
the sun while aboard ship in the Navy.  As stated earlier, 
the veteran did not filed a claim for VA benefits during his 
lifetime.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection maybe established for the cause of the veteran's 
death when a service connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (2001).  A service-connected disability is the 
principal cause of death when that disability "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2001).  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death" or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1) (2001).  See generally, Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  A claim for dependency and indemnity 
compensation is treated as a new claim, regardless of the 
status of adjudications concerning service-connected 
disability claims brought by the veteran before his death, 
and therefore service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established during the veteran's life or for which 
service connection could have been established.  See 
38 C.F.R. § 20.1106 (2001); Ruiz v. Gober, 10 Vet. App. 352, 
358 (1997); Cacalda v. Brown, 9 Vet. App. 261, 263 (1996).

The veteran's service medical records have been obtained and 
associated with the claims file.  These records reveal 
treatment for various disorders, including skin complaints in 
1953, hypertension, hyperuricemia and chemical diabetes 
mellitus.  There are no post-service medical reports of 
record; the treatment records pertaining to neither melanoma 
nor the veteran's terminal hospital report from August 1997 
has been obtained.

Based upon our review of the claims file, we conclude that 
further development is necessary before we can make an 
informed decision in this matter.  The veteran's service 
personnel records should be obtained and associated with the 
claims file.  All available post-service medical should be 
obtained and associated with the claims file.  The veteran's 
terminal hospital report should also be obtained and 
associated with the claims file.  After obtaining this 
evidence, the RO should determine whether a medical opinion 
is warranted, and if so, such opinion should be obtained.  
The Board cannot render a final determination in this matter 
until such development is accomplished.

In regard to this additional development, the Board notes 
that there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Implementing regulations were recently promulgated.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied.

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims file.  These records 
will reflect the veteran's inservice duty 
assignments, including shipboard 
assignments, which may contain information 
that may assist the appellant in 
supporting her contentions.

3.  The RO should request that the 
appellant furnish the names and addresses 
of all facilities and physicians which 
initially diagnosed the veteran's melanoma 
and those facilities and physicians who 
treated him for this condition, as well as 
treatment records relating to diabetes, 
hypertension, and other such disorders.  
After obtaining appropriate 
authorizations, the RO should attempt to 
obtain and associate with the file copies 
of the medical records the appellant 
identifies.

4.  After the foregoing development is 
accomplished, the RO should determine, 
based upon the evidence, whether or not an 
examination of the records, including a 
medical opinion concerning the etiology of 
the veteran's melanoma, is warranted.  In 
the event that it is determined that an 
examination of the records and a nexus 
opinion with respect to the veteran's 
terminal illness is warranted, as for 
instance, if the evidence obtained as a 
result of this remand shows that the 
veteran's melanoma may be associated with 
service, then the entire claims file 
should be examined by the appropriate VA 
specialist.  Specifically, the examiner 
should set forth an opinion as to the 
etiology of the veteran's melanoma, 
phrased in terms of whether it is likely, 
unlikely or at least as likely as not, 
related to the veteran's military service.  
Any indicated additional consultations 
should be accomplished, including 
additional opinions, if deemed necessary 
or desirable, as to any causal connection 
between a disability contributing 
substantially to cause the veteran's death 
or to hastening his death and a disability 
shown during military service.  The 
clinical findings and reasoning which form 
the basis of and opinion requested should 
be clearly set forth.

Thereafter, the RO should readjudicate this claim, with the 
exception, of course, of the issue relating to entitlement 
under 38 U.S.C. § 1318, which is subject to the stay.  If the 
benefit sought on appeal remains denied, the appellant and 
her representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



